Order, Supreme Court, Bronx County (Betty Owen Stinson, J.), entered on or about March 12, 2012, which granted the application for an order unconditionally discharging defendant Anthony M. from supervision pursuant to CPL 330.20 (13), and terminating his order of conditions, unanimously affirmed, without costs.
A fair interpretation of the evidence supports the court’s determination that the “issuance of [the] discharge order [was] consistent with the public safety and welfare of the community and the defendant” (CPL 330.20 [13]; see Matter of Rabinowitz v James M., 63 AD3d 481 [1st Dept 2009]). There is no basis to disturb the hearing court’s evaluation of the testimony of the psychiatric experts (see Matter of Kelly, 265 AD2d 154 [1st Dept 1999]). Indeed, the record shows that defendant has treated his schizophrenia with medication for the past several decades and understands the role his medication plays in maintaining his health. He has also successfully been on outpatient status for more than six years.
We have considered appellant’s remaining contentions and find them unavailing. Concur—Tom, J.P., Andrias, Acosta and Manzanet-Daniels, JJ.